Appeal is from order dismissing a second amended bill of complaint. It was the purpose of the original, the first amended and the second amended bills of complaint to procure a decree cancelling a trust deed which was executed by the complainant to a trustee to thereby insure the performance and agreement on his part to pay the defendant, his former wife, $50.00 per month as long as she *Page 278 
should live and to procure from her in consideration thereof the release of a decree for permanent alimony which had theretofore been entered against him in a divorce suit.
The record discloses that he deemed it needful to procure this release so that he might deal in real estate and other property without his conveyances being affected by the judgment against him contained in the decree for alimony.
There is nothing in this record which makes it expedient for us to go into further details or further discussion of the merits of the case. Decree was entered after answer was filed and testimony was taken before a master and considered by the court. There is very little conflict in the testimony. The purpose for which the trust deed was executed and the duties of the trustee under the provisions of the deed were clear and unambiguous.
The complainant failed to meet the burden of showing that he was entitled to the relief prayed. Therefore, the decree dismissing the second amended bill of complaint was without error and should be affirmed.
It is so ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
BROWN and DAVIS, J.J., concur in the opinion and judgment.